The opinion of the court was delivered,
by Read, J.
— This was an action of debt upon a judgment obtained by the plaintiff against the defendant, in the state of Georgia, and upon the trial the plaintiff offered in evidence the duly authenticated record of the Superior Court of Chatham county, of the state of Georgia, of said judgment. This record was objected to by the defendant, but admitted by the court, and an exception taken and noted.
The ground of objection was, that it was only a judgment in attachment, binding only the property attached, but not affecting the person of the defendant, of which the Georgia court never had jurisdiction.
The proceeding was by what we style a foreign attachment, commenced according, to the laws of Georgia, by the plaintiff and surety giving bond to the defendant, and his attorney making oath to the indebtedness of the defendant; upon which the writ was issued and placed in the hands of the sheriff, who, on the 10th of March 1860, levied the same, and so stated in his return to the attachment, “ on all the stock in trade, and furniture in the store and dwelling-house occupied by Joseph K. Blyler, as agent of David Blyler, on the corner of Congress Street lane and"West Broad street, all of which said articles so levied upon will fully appear by reference to an inventory of the same hereto attached, and I have taken bond and security for the judgment and costs, in the terms of the law.”
Then follows the replevin-bond, dated the same day, of David Blyler and Noble Lyon, security to the plaintiff in $1600, which recites: “Whereas, the said Jotham N. Kline hath taken out an attachment against the said David Blyler, returnable to the May Term of the Superior Court of Chatham county, which has been levied on a stock of groceries in the possession of his agent, Joseph K. Blyler, by Benjamin S. Coles, sheriff of Chatham county. Now, the condition of this obligation is such that if the said David Blyler shall well and truly pay to the said Jotham N. Kline, plaintiff in attachment, the amount of the judgment and costs that he may recover in said cause, then this obligation to be void, otherwise to be and remain in full force and virtue.”
This is executed, signed and sealed by David Blyler, per J. K. Blyler, attorney, and Noble Lyon, security, who justifies, and it is filed in the court on the 20th March 1860.
The plaintiff’s petition is filed 4th of February 1861. L. S.’ De Lyon waives all objection to its filing, and on the 3d of May files the defendant’s plea, he appearing for the defendant.
*133By the law of Georgia (2 Cobb’s New Digest of the Laws of Georgia, 1851, p. 74), “every attachment hereafter sued out, the property attached may be restored to the person or persons against whom the attachment may have issued, upon the defendant or defendants giving good and sufficient security to the pffieer serving the said attachment, in double the debt or demand for which the said attachment may have been issued and granted, or the said defendant or defendants may file his, her or their defence to the petition or declaration of the attaching creditor or creditors, and enter into the same defence as if the property attached had been replevied.”
From this it is clear that on the giving of the replevin-bond the attached property was restored, and the defendant became a party to the suit personally, and appeared and defended by counsel.
This is, in substance, what is done in Pennsylvania in dissolving a foreign attachment, or in contesting it without dissolution; and in both cases judgment for the plaintiff has the like force and effect as in the case of an action commenced by a summons.
The verdict, therefore, is in favor of the plaintiff, and the judgment of the court is a general judgment, the defendant having come within the terms of the law, and being made a party to the attachment: 2 Cobb’s Dig. 85.
Mr. Justice Breese, in Lawrence v. Jarvis, 32 Illinois 316, says; “Jurisdiction of the person is obtained in various modes: by personal service of process, by the entry of the appearance • of the party himself without process, or by an attorney of the court appearing and defending.”
The court was therefore clearly right in admitting the record of the Georgia judgment, and in the effect they gave to it.
Joseph K. Blyler, the son of the defendant, was examined as a witness for the defence, but no attempt was made to show that he was not the agent and attorney of his father, or that Mr. De Lyon acted without authority.
The court were right in withdrawing evidence from the jury which was entirely inadmissible.
Judgment affirmed.
Sharswood, J., dissented.